Citation Nr: 0941482	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, prior to March 3, 2009.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, since March 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to August 
1945, and is a recipient of the Distinguished Flying Cross.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted entitlement to service 
connection for bilateral hearing loss at a noncompensable 
level.  The Veteran filed a timely appeal with respect to the 
initial disability rating assigned. 

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland in March 2009 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
jurisdiction over that evidence.  In April 2009, the Board 
remanded the claim for additional development.  In 
conjunction with that development, an increased rating of 10 
percent was granted, effective March 3, 2009.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the Veteran's disability rating both prior to and since the 
increase remains on appeal, and the issue has been 
recharacterized on the title page of this decision to reflect 
the exact nature of appeal.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 2009, the Veteran's hearing loss was 
manifested by hearing acuity between Level III and IV for the 
right ear, and at Level II for the left ear, with speech 
discrimination between 76 and 92 percent.

2.  Since March 2009, the Veteran's hearing loss has been 
manifested by hearing acuity at Level IV for both ears, with 
speech discrimination between 76 and 80 percent.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, prior to March 3, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss, since March 3, 2009, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 2005, 
the agency of original jurisdiction (AOJ) sent a letter to 
the Veteran providing the notice required for the initial 
claim of service connection for hearing loss.  Service 
connection was subsequently granted, and the Veteran appealed 
the initial disability rating assigned.  In cases such as 
this, where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  That burden has not been met in this case.  Neither 
the Veteran nor his representative alleges such prejudice.  
Regardless, in a letter dated in July 2007, the AOJ notified 
the Veteran of the process by which disability ratings are 
determined, and what evidence was necessary to substantiate 
his claim for a higher rating.  The Veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the December 2007 
supplemental statement of the case.  Under these 
circumstances, the Veteran has been adequately notified of 
the information and evidence necessary to substantiate his 
claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
on two occasions in conjunction with his claim, most recently 
in July 2009.  These examinations addressed the level of 
impairment due to the Veteran's disability, and accordingly 
are found to be adequate.  The duty to assist has been 
fulfilled.

Disability Evaluations

The Veteran seeks a higher initial disability evaluation for 
his service-connected bilateral hearing loss.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in 
appeals such as this that concern the assignment of an 
initial rating, the level of disability from the grant of 
service connection forward will be examined.  Higher 
evaluations for separate periods are available based on the 
facts found during the appeal period to account for any 
fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 
119 (1999). 

Service connection was established for bilateral hearing loss 
by rating decision in August 2005 and was evaluated as 
noncompensable under 38 C.F.R. § 4.85, DC 6100.   During the 
course of his appeal, an increased rating of 10 percent was 
established; however, the effective date of that increase was 
not the date of the grant of service connection in April 
2005.  Rather, the increase was made effective on March 3, 
2009.  The appropriate disability rating for the entire 
appellate period is examined herein.

In assigning the initial noncompensable evaluation for the 
Veteran's hearing loss, the RO considered his pertinent 
history and the objective medical findings.  Specifically, he 
underwent a VA examination in April 2005.  Puretone 
thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
75
75
LEFT
25
30
60
70
70

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 61 decibels, and for the left ear was 
58 decibels.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right and 92 percent in the left 
ear.  Applying the criteria found in 38 C.F.R. § 4.85 at 
Table VI to the Veteran's examination results yields a 
numerical designation of IV for the right ear (58 to 65 
average puretone threshold, with between 76 and 82 percent 
speech discrimination).  Based on the same table, results 
yield a numerical designation of II for the left ear (58 to 
65 average puretone threshold, with between 92 and 100 
percent speech discrimination).  Entering the category 
designation of II for the left (better) ear and IV for the 
right (poorer) ear into Table VII produces a noncompensable 
disability evaluation under Diagnostic Code 6100.

The Veteran underwent two additional audiological 
consultations at VA which yielded further audiometric 
results.  In July 2006, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
70
70
LEFT
20
20
45
60
60

The average puretone threshold on the right was 59 decibels, 
and on the left was 46 decibels.  These thresholds, combined 
with the right and left speech audiometry percentages of 90 
and 86 respectively, result in a designation of III for the 
right ear and II for the left ear.  Using Table VII, this 
continues to result in a noncompensable rating. 

Audiometric results in June 2007 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
70
70
LEFT
20
20
50
60
55

On these results, the average puretone threshold on the right 
and left continued to be 59 and 46 decibels, respectively.  
The speech audiometry changed to some degree, with a 
recognition score of 84 percent on the right and 88 percent 
on the left.  However, this still results in the designations 
of III for the right ear and II for the left ear, and 
ultimately a noncompensable rating. 

The Veteran submitted a private audiological examination 
dated March 3, 2009.  Although the Board is unclear whether 
the testing comported with the requirements enunciated in 38 
C.F.R. § 4.85(a), the graphic representation of the results 
appears to represent a decreased level of hearing acuity.  
The Board is not qualified to interpret these results for the 
purposes of applying the rating criteria.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, it was on the 
basis of this test that the Board remanded the claim in April 
2009 for further testing.  The resultant July 2009 VA 
examination yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
70
65
LEFT
20
25
55
65
60

At this time, the puretone threshold average on the right was 
58 decibels, with speech recognition at 76 percent.  On the 
left, the average threshold was 51 decibels, with 80 percent 
speech recognition.  This represents a worsening of the 
Veteran's hearing acuity.  Specifically, combining these 
scores yields a designation of IV in both ears.  When applied 
to Table VII, this results in a 10 percent disability 
evaluation.  

VA regulations provide alternative criteria when there are 
exceptional patterns of hearing impairment.  In particular, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever would result in the higher numeral.  
Based on the scores noted above, however, the Veteran's 
hearing acuity has not risen to the level of an exceptional 
pattern of hearing loss as contemplated by the regulation.  
Therefore, the alternative criteria of Table VIa are not 
applicable.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As 
explained above, in this case prior to March 3, 2009, the 
Veteran's disability was manifested by hearing acuity between 
Level III and IV for the right ear, and at Level II for the 
left ear, with speech discrimination between 76 and 92 
percent.  These results do not warrant a compensable rating.  
In March 2009, however, there is evidence of worsening.  The 
level of that worsening was confirmed on the subsequent VA 
examination, where the acuity was measured at Level IV 
bilaterally.  This warrants the 10 percent rating, as of the 
date of the objective evidence of the worsening, but no 
sooner.  At no point during the appeal has the evidence 
warranted higher than the 10 percent rating assigned as of 
March 2009.  In short, the Veteran's service-connected 
bilateral hearing loss is appropriately rated in two stages 
over the course of the appeal, with March 2009 as the pivotal 
point.  A higher rating is not warranted.
	
ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss, prior to March 3, 2009, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, since March 3, 2009, is denied.

____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


